              Case 4:14-cv-02543-CKJ Document 215 Filed 04/12/19 Page 1 of 1
                                 DISTRICT JUDGE'S MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – TUCSON

U.S. District Judge: Cindy K. Jorgenson             Date: April 12, 2019
Carrie Ferrara Clark v. City of Tucson              Case Number: CV-14-02543-TUC-CKJ

Plaintiff attorney: Jeffrey Jacobson
Defense attorneys: Michelle Saavedra and Renee Waters
Court reporter: Aaron LaDuke
Courtroom deputy: Sandra G. Fuller

 CIVIL JURY TRIAL - DAY 10:

 9:30 a.m.: The jurors are present for deliberation.

 11:57 a.m.: The Court notes the presence of counsel and the parties.

 The jury returns with a verdict in favor of the plaintiff, Carrie Ferrara Clark.

 The jury awards $50,000.00 to the plaintiff for compensatory damages for disparate treatment
 in violation of Title VII.

 The jury awards $1,850,000.00 to the plaintiff for compensatory damages for retaliation in
 violation of Title VII.

 The jury awards $50,000.00 to the plaintiff for compensatory damages for violating the Fair
 Labor Standards Act.

 The jury awards $1,850,000.00 to the plaintiff for compensatory damages for retaliation in
 violation of the Fair Labor Standards Act.

 The jury is polled.

 The jury is released from the admonition and excused from the courtroom.

 Renee Waters, counsel for the defendant, requests permission to file motions within seven days.
 There being no objection, the Court GRANTS the oral motion.

 12:13 p.m.: Proceeding is adjourned.

 Civil jury trial: 11:57 a.m. to 12:13 p.m. (16 minutes)
